DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action in response to the after non-final amendment filed on 08/30/2021.
Claims 1, 2, 5-8, 11-14 & 17-20 are allowed whereas claims 3-4, 9-10, 15-16 are cancelled without prejudice and disclaimer. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Attorney Nicholas J. Gallo, Reg. No. 60,758 on September 9, 2021.
AMENDMENTS TO THE CLAIMS
The application has been amended as following, in the claims:
1.	(Currently Amended)  A method, comprising:
training, testing, and validating, by a computing device, a network model using a machine learning algorithm, wherein the network model comprises one or more weights for a first one or more TCP performance parameters identified as indicative of a network anomaly based on observed network traffic exchanged via network connections between storage nodes of a cluster fabric;
applying, by [[a]] the computing device, [[a]] the network model to Transmission Control Protocol (TCP) performance data determined via passive monitoring of additional network traffic exchanged via the network connections 
determining, by the computing device, a cause of health degradation in the cluster fabric based on an analysis of the TCP performance data, when the health score indicates that health of the cluster fabric is degrading; and
automatically initiating, by the computing device, a corrective action selected based on the cause of health degradation in the cluster fabric, wherein the cause is correlated with a second one or more TCP performance parameters extracted from the TCP performance data to which the network model was applied to generate the health score. 

2.	(Previously Presented) The method of claim 1, wherein the network connections comprise TCP connections. 
3-4.	(Canceled)  
5.	(Currently Amended)  The method of claim [[4]] 1, further comprising determining, by the computing device, one or more of the first one or more TCP performance parameters useful for distinguishing expected and anomalous portions of collected training network data used to train the machine learning algorithm. 
6.	(Currently Amended)  The method of claim 1, further comprising throttling, by the computing device, other network traffic received via the cluster fabric when the first one or more TCP performance parameters comprise packet drops and the cause of the health degradation comprises network congestion.

7.	(Currently Amended)  A non-transitory machine readable medium having stored thereon instructions for managing data storage fabric health comprising machine executable code which when executed by at least one machine causes the machine to:
train, test, and validate a network model using a machine learning algorithm, wherein the network model comprises one or more weights for a first one or more TCP performance parameters identified as indicative of a network anomaly based on observed network traffic exchanged via network connections between storage nodes of a cluster fabric;
apply [[a]] the network model to Transmission Control Protocol (TCP) performance data determined via passive monitoring of additional network traffic exchanged via the network connections 
determine a cause of health degradation in the cluster fabric based on an analysis of the TCP performance data, when the health score indicates that health of the cluster fabric is degrading; and
automatically initiate a corrective action selected based on the cause of health degradation in the cluster fabric, wherein the cause is correlated with a second one or more TCP performance parameters extracted from the TCP performance data to which the network model was applied to generate the health score. 

8.	(Previously Presented) The non-transitory machine readable medium of claim 7, wherein the network connections comprise TCP connections.
9-10.	(Canceled)  
11.	(Currently Amended)  The non-transitory machine readable medium of claim [[10]] 7, wherein the machine executable code when executed by the machine further causes the machine to determine one or more of the first one or more TCP performance parameters useful for distinguishing expected and anomalous portions of collected training network data used to train the machine learning algorithm.

12.	(Currently Amended)  The non-transitory machine readable medium of claim 7, wherein the machine executable code when executed by the machine further causes the machine to throttle other network traffic received via the cluster fabric when the first one or more TCP performance parameters comprise

13.	(Currently Amended)  A computing device, comprising:
	a memory containing machine readable medium comprising machine executable code having stored thereon instructions for managing data storage fabric health; and
	a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
		train, test, and validate a network model using a machine learning algorithm, wherein the network model comprises one or more weights for a first one or more TCP performance parameters identified as indicative of a network anomaly based on observed network traffic exchanged via network connections between storage nodes of a cluster fabric;
		apply [[a]] the network model to Transmission Control Protocol (TCP) performance data determined via passive monitoring of additional network traffic exchanged via the network connections 
		determine a cause of health degradation in the cluster fabric based on an analysis of the TCP performance data, when the health score indicates that health of the cluster fabric is degrading; and
		automatically initiate a corrective action selected based on the cause of health degradation in the cluster fabric, wherein the cause is correlated with a second one or more TCP performance parameters extracted from the TCP performance data to which the network model was applied to generate the health score. 

14. 	(Previously Presented)  The computing device of claim 13, wherein the network connections comprise TCP connections.
15-16. 	(Canceled)  
17. 	(Currently Amended)  The computing device of claim [[16]] 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to determine one or more of the first one or more TCP performance parameters useful for distinguishing expected and anomalous portions of collected training network data used to train the machine learning algorithm. 
18. 	(Currently Amended)  The computing device of claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to throttle other network traffic received via the cluster fabric when the first one or more TCP performance parameters comprise

19.	(Previously Presented)  The computing device of claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to analyze the TCP performance data to identify a network anomaly in the cluster fabric, wherein the corrective action is selected based on a type of the identified network anomaly. 

20.	(Previously Presented)  The computing device of claim 19, wherein portions of the network data correspond with respective ones of the network connections and the processor is further configured to execute the machine executable code to further cause the processor to correlate the portions of the network data to identify the network anomaly.
Allowable Subject Matter
Claims 1, 2, 5-8, 11-14, 17-20 (renumbered: 1-14) are allowed. No additional reasons for allowance are needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made. Applicant must show how the amendments avoid such references and objections. See 37 CFR 1111 l(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454